EXHIBIT 10.5
 
THIS AMENDMENT WAS
PREPARED BY AND AFTER
RECORDING RETURN TO:
 
James M. Teper, Esq.
Patzik, Frank & Samotny Ltd.
150 S. Wacker Drive, Suite 1500
Chicago, Illinois 60606
 
SECOND AMENDMENT TO
MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING
 
THIS SECOND AMENDMENT TO MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES AND FIXTURE FILING dated as of the 4th day of September, 2013 (this
“Amendment”), is executed by and between LIFEWAY FOODS, INC., an Illinois
corporation (the “Mortgagor”), and THE PRIVATEBANK AND TRUST COMPANY, its
successors and assigns (the “Lender”), with reference to the following facts:
 
A.           Lender is the legal owner and holder of a Term Note dated February
6, 2009, executed and delivered by Mortgagor and Borrowers and payable to the
order of Lender in the original principal amount of $7,600,000.
 
B.           Lender is the legal owner and holder of a Revolving Note dated
February 6, 2009, executed and delivered by Mortgagor and Borrowers, and payable
to the order of Lender in the maximum principal amount of $5,000,000.
 
C.           Note 1 and Note 2 (as hereinafter defined) are secured by, among
other things, a Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing, executed by Mortgagor in favor of Lender, and recorded in the
Cook County Recorder of Deeds on February 17, 2009 as Document No. 0904833014,
as amended by a First Amendment to Mortgage, Security Agreement, Assignment of
Rents and Leases and Fixture Filing dated as of May 14, 2013, executed by
Mortgagor in favor of Lender and recorded in the Cook County Recorder of Deeds
on May 23, 2013, as Document No. 1314312001 (collectively, the “Existing
Mortgage”).
 
D.           The Existing Mortgage encumbers certain real estate located in Cook
County, Illinois, and described on Exhibit A attached hereto and made a part
hereof (the “Premises”).
 
E.           Mortgagor has requested that Lender make an additional loan to
Borrowers in the original principal amount of $5,000,000.00.
 
F.           Mortgagor and Lender agree to amend the Existing Mortgage as
provided herein.
 
NOW, THEREFORE, in consideration of (i) the facts set forth hereinabove (which
are hereby incorporated into and made a part of this Amendment), (ii) the
covenants and agreements contained herein, and (iii) other good and valuable
consideration, the receipt, adequacy and sufficiency of which are acknowledged,
Mortgagor and Lender, intending to be legally bound, agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
1. Definitions. All capitalized terms which are not defined herein shall have
the meanings ascribed in the Existing Mortgage.
 
2. Amendment. Effective as of the date hereof, the Existing Mortgage is hereby
amended as follows:
 
2.1 Recital A contained in the Existing Mortgage is hereby amended in its
entirety by substituting the following in its stead:
 
“Pursuant to the terms and conditions contained in that certain Loan and
Security Agreement dated February 6, 2009, executed by and among the Mortgagor,
Fresh Made, Inc., a Pennsylvania corporation, Helios Nutrition Limited, a
Minnesota corporation, Pride of Main Street Dairy, LLC, a Minnesota limited
liability company, Starfruit, LLC, an Illinois limited liability company, and
Lifeway Wisconsin, Inc., an Illinois corporation (individually “LWI” and
collectively, the “Borrowers”) and the Lender (as heretofore, presently and
hereafter amended, the “Loan Agreement”), the Lender has agreed to loan to the
Borrowers the principal amount of Seventeen Million Six Hundred Thousand and
No/100 Dollars ($17,600,000.00) (the “Loan”), and which amount includes a letter
of credit facility. The Loan shall be evidenced by (i) that certain Term Note in
the original principal amount of $7,600,000.00, dated February 6, 2009 (as
amended, restated or replaced from time to time, “Note 1”), executed by the
Borrowers and made payable to the order of the Lender and due on May 31, 2018
(as may be extended from time to time), (ii) that certain Revolving Note in the
original principal amount of $5,000,000.00, dated February 6, 2009 (as amended,
restated or replaced from time to time, “Note 2”), executed by the Borrowers and
made payable to the order of the Lender and due on May 31, 2014 (as may be
extended from time to time), and (iii) that certain Promissory Note in the
original principal amount of $5,000,000.00, dated of even date herewith (as
amended, restated or replaced from time to time, “Note 3”), executed by the
Borrowers and made payable to the order of Lender and due on May 31, 2019 (as
may be extended from time to time) (Note 1, Note 2 and Note 3 are hereinafter
collectively referred to as the “Note”), except as each due date may be
accelerated pursuant to the terms hereof, of the Note, the Loan Agreement or of
any other document or instrument now or hereafter given to evidence or secure
the payment of the Note or delivered to induce the Lender to disburse the
proceeds of the Loan (the Note and the Loan Agreement, together with such other
documents, as amended, restated or replaced from time to time, being
collectively referred to herein as the “Loan Documents”).”
 
3. Amendment Supplementary. From and after the date hereof, the Existing
Mortgage shall be deemed to be amended and modified as herein provided, but,
except as so amended and modified, the Existing Mortgage shall continue in full
force and effect and the Existing Mortgage and this Amendment shall be read,
taken and construed as one and the same instrument.
 
4. Reaffirmation. Mortgagor reaffirms all of its obligations, liabilities,
duties, covenants, and agreements to and with Lender pursuant to the Existing
Mortgage, as amended hereby, and the other Loan Documents and agrees that such
obligations, liabilities, duties, covenants, and agreements shall continue in
full force and effect and shall not be discharged, limited, impaired, or, except
as provided in this Amendment, affected in any manner whatsoever.
 
5. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken to be one and the same instrument, for the same effect as if
all parties hereto had signed the same signature page.
 
 
 
*           *           *
 
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Mortgagor and Lender have executed this Amendment to
Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing
as of the date first above written.
 
 
 
MORTGAGOR


LIFEWAY FOODS, INC.,
an Illinois corporation




By:                                                                      
Name:  /s/ Julie Smolyanky           
Title:  President




LENDER


THE PRIVATEBANK AND TRUST COMPANY


 
By:                                                                      
Name:  /s/ Douglas W. Buchler     
Title:  Managing Director




 
3

--------------------------------------------------------------------------------

 


STATE OF ILLINOIS                        )
)   SS:
COUNTY OF COOK                        )


 
Before me, a Notary Public in and for said County and State, personally appeared
Julie Smolyansky, known to be the President of Lifeway Foods, Inc., an Illinois
corporation, who is personally known to me to be the same person whose name is
subscribed to the foregoing instrument as such she, and who acknowledged that
she signed the foregoing instrument as her  free and voluntary act and the free
and voluntary act of said corporation, for the uses and purposes therein set
forth.
 
Witness my hand and Notarial Seal, this 6th day of  September, 2013.
 


 
/s/ S. McDonald                                        
Notary Public


 
My Commission Expires:
 
               11/12/2013                          
 


 
STATE OF ILLINOIS                        )
)   SS:
COUNTY OF LAKE                         )


 
Before me, a Notary Public in and for said County and State, personally appeared
Douglas W. Buchler, known to be the Managing Director of THE PRIVATEBANK AND
TRUST COMPANY, a Managing Director, who is personally known to me to be the same
person whose name is subscribed to the foregoing instrument as such Managing
Director, and who acknowledged that he signed the foregoing instrument as
his  free and voluntary act and the free and voluntary act of said corporation,
for the uses and purposes therein set forth.
 
Witness my hand and Notarial Seal, this 30th day of August, 2013.
 


 
/s/ Karen L. Petersen               
Notary Public
 
My Commission Expires:
 
                  4/2/2017                            
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
LEGAL DESCRIPTION OF REAL ESTATE
 
PARCEL 1:
 
LOT 2 (EXCEPT THE WEST 72.29 FEET, AS MEASURED ON THE SOUTH LINE THEREOF) IN
TOUHY AVENUE INDUSTRIAL SUBDIVISION, BEING A SUBDIVISION OF THE SOUTHWEST
FRACTIONAL 1/4 OF SECTION 29, TOWNSHIP 41 NORTH, RANGE 13, EAST OF THE THIRD
PRINCIPAL MERIDIAN, AS SURVEYED BY GREMLEY AND BIEDERMANN SURVEYORS, DATED
SEPTEMBER 19, 1965 AND BEING A REPLAT OF A PART OF ASSESSOR’S DIVISION IN SAID
FRACTIONAL 1/4 OF SECTION 29, TOWNSHIP 41 NORTH, RANGE 13, EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
 
Property Address:                     6101 Gross Point Road
Niles, Illinois 60714
 
Permanent Index No.:               10-29-307-012-0000
 
PARCEL 2:
 
LOT I IN ANDERSON’S AUSTIN-GROSS POINT INDUSTRIAL SUBDIVISION OF PART OF THE
NORTHEAST 1/4 AND PART OF THE NORTHWEST 1/4 OF SECTION 29, TOWNSHIP 41 NORTH,
RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
 
Property Address:                     7625 North Austin Avenue
Skokie, Illinois 60077
 
Permanent Index No.:               10-29-209-026-0000
 
PARCEL 3:
 
LOT 5, EXCEPT THE SOUTH 140 FEET THEREOF, MEASURED ALONG THE EAST AND WEST LINES
OF SAID LOT 5, AND EXCEPT THE NORTH 10 FEET OF SAID LOT 5 TAKEN FOR WIDENING
OAKTON STREET, IN ENJAY’S INDUSTRIAL SUBDIVISION, BEING A SUBDIVISION IN THE
NORTH 1/2 OF THE NORTH EAST 1/4 OF SECTION 30, TOWNSHIP 41 NORTH, RANGE 13, EAST
OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
 
Property Address:                     6431 West Oakton Street
Morton Grove, Illinois 60053
 
Permanent Index No.:               10-30-202-011-0000
 
 
 
A-1